The opinion of the Court was delivered by
Johnstone, J.
The statute of 1798, 5 Stat. 330, giving the assignees of bonds and unnegotiable instruments the right to sue in their own names, rejecting redundancies, is in the following terms:
“ The assignee of a bond, note, or bill, may bring an action for the recovery of the same, in his own name, (styling himself, in the writ, the assignee of the obligee in the said bond, or the payee of said note or bill.)” , .
The writ in this case not conforming to the requirements . of the statute, there was nothing by which the proceedings could be amended; and the order of amendment was erroneous.
Even if there had been any thing to amend by,' a general order for amendment, not specifying or describing the amendment to be made, would have been improvident.
It is therefore ordered that the order for amending the proceedings in this case be set aside.
Motion granted.
O’Neall, C. J., concurred.

Motion granted.